DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               DEBORAH DIDIA and RAYMOND DIDIA,
                          Appellants,

                                    v.

    CLIFTON LAWRENCE and QUEST PROPERTY MANAGEMENT
                    SOLUTIONS, INC.,
                        Appellees.

                              No. 4D16-2135

                         [September 28, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Janet Croom, Judge; L.T. Case No. 2012CA002853.

  Marjorie Gadarian Graham of Marjorie Gadarian Graham, P.A., Palm
Beach Gardens, for appellants.

  Lyman H. Reynolds, Jr. and George P. Roberts, Jr. of Roberts Reynolds
Bedard & Tuzzio, PLLC, West Palm Beach, for appellees.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.